                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

UNITED STATES OF AMERICA

v.                                                Case No. 3:19-cr-99/RV

CHARLESTON PIERRE WIGGINS
_____________________________/

                    ACCEPTANCE OF PLEA OF GUILTY

      Pursuant to the Report and Recommendation of the United States Magistrate

Judge, to which there have been no timely objections, the plea of guilty of the

Defendant, CHARLESTON PIERRE WIGGINS, to Count(s) ONE of the

indictment is hereby ACCEPTED. All parties shall appear before this Court for

sentencing as directed.

      DONE and ORDERED this 18th day of October, 2019.



                              /s/ Roger Vinson
                              ROGER VINSON
                              SENIOR UNITED STATES DISTRICT JUDGE
